Advisory Action
Note from 3:
	Applicant has amended claim 1 to recite “receiving a second indication of a respective modification” in line 8 and “storing…the respective modification of the at least one anti-tachyarrhythmia shock therapy parameters” in lines 11-12. These amendments do not alter the scope of the claim and thus no further search is necessary. However, in light of applicant’s arguments, further consideration is necessary. Applicant has amended claim 27 to exclude “controlling cardiac electrogram sensing” in line 1 and “controlling the medical device system to at least sense a cardiac electrogram” in line 11.  These amendments alter the scope of the claim; however, no further search is necessary because the prior search covers the proposed claim. However, in light of applicant’s arguments, further consideration is necessary. 
Note from 12:
	Applicant has made amendments to claim 1 and claim 27 that do not require further search, but, in light of the presented arguments, do require further consideration. 
	Regarding applicant’s argument pertaining to claims 1 and 14 that DeGroot in view of Sanghera does not disclose the claimed subject matter. Examiner respectfully disagrees. 
	Applicant specifically asserts that DeGroot does not teach the limitation “modifying, based at least in part on the determination of the current heart position state, at least one anti-tachyarrhythmia shock therapy parameter according to a modification associated with the current heart rate position stored in the memory”. Examiner respectfully disagrees. The system of DeGroot determines patient posture using patient posture sensor 195 and sends the information to the microprocessor 142, which determines whether the patient is substantially 
	Examiner states that Degroot does not explicitly teach/disclose that the anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector and thus turns to Sanghera to address these deficiencies.
	Applicant asserts that Sanghera does not disclose these deficiencies and it would not have been obvious to one of ordinary skill in the art to modify Degroot to meet the claimed invention. 
	However, based on Examiner’s interpretation of the prior art of Degroot detecting patient posture and delivering shock therapy when the patient is upright and then modifying the shock therapy to a paused state when the patient is in a substantially horizontal position, it would have been obvious to modify the shock therapy of DeGroot with the at least one anti-tachyarrhythmia shock therapy parameter value comprises at least one of modifying an anti-tachyarrhythmia shock magnitude, modifying a sensing vector, or modifying a shock vector as disclosed in Sanghera because doing so would improve the sensing and delivery capabilities of 
	 Examiner notes as part of the AFCP 2.0 program, the amendments to claim 27 would be rejected under 35 USC 103 as being unpatentable over DeGroot in view of Kane. DeGroot teaches delivering cardiac therapy by an implantable medical device (fig. 1 and fig. 4) comprising an electrode (fig. 1 defibrillation coil electrode 24), the method comprising, by processing circuitry determining using sensing circuitry a heart position of a patient (fig. 4 block 210 and 227), controlling the medical device system to deliver cardiac therapy via the modified vector comprising an electrode (fig. 4 block 225, 229). Degroot does not teach using a plurality of electrodes and determining the current heart position state of the patient comprises determining at least one of a respiration phase, respiratory rate, or respiratory depth of the patient or modifying, based at least in part on the determined at least one of the respiratory phases, respiratory rate, or the respiratory depth a vector comprising at least two of the plurality of electrodes based on the determined heart position. Kane addresses these deficiencies.  

	Thus, examiner believes it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified DeGroot in view of Kane as shown because doing so would allow for the delivery of fine-tuned therapeutic pacing pulses according to respiration-based data and exhalation periods (Kane [0058]). This modification would also help improve the determination of posture positions as shown in DeGroot. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenhut et al. (US 20160023013 A1) relates to an ICD that determines posture of the heart from sensing signal vectors for multiple patient postures. 
Stadler et al. (US 20160022166 A1) relates to using an ICD to generate morphology templates for multiple patient postures using sensing vectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792